           Case 1:20-cv-04357-CM Document 3 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GILBERTO DIAZ,

                                  Plaintiff,

                      -against-                                   1:20-CV-4357 (CM)

 ELLEN BIBEN, Justice of the Supreme Court of                     CIVIL JUDGMENT
 the State of New York, Criminal Term, Part 43,

                                  Defendant.

       Pursuant to the order issued June 22, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed without

prejudice under the Prison Litigation Reform Act’s “three-strikes” provision. See 28 U.S.C.

§ 1915(g). Plaintiff continues to be barred from filing any federal civil action under the in forma

pauperis (IFP) statute while he is a prisoner unless he is under imminent danger of serious

physical injury. See id.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    June 22, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
